Citation Nr: 0821283	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  92-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection of heart disease.  

2.  Entitlement to service connection of post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1952.

This matter comes to the Board of Veterans' Appeals on appeal 
of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).

Procedural history

The remote procedural history of this case is long and 
complicated and has been set forth in previous Board 
decisions and remands.

In a June 2005 decision, the Board denied the veteran's 
claims of entitlement to service connection of heart disease 
and PTSD.  The veteran appealed the Board's June 2005 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a November 2006 Order, the Court 
vacated the Board's June 2005 decision and remanded the case 
to the Board for readjudication consistent with the terms of 
that Order.  

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his 
representative in August 2007.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted by the undersigned.  See 38 C.F.R. § 
20.900(c) (2007).
  
Based upon the contents of the Court's November 2006 Order, 
in August 2007 the case was remanded additional development 
consistent with the Order of the Court.  The case is once 
again before the Board. 

For the reasons set out immediately below, the Board has 
determined that additional action is required in order to 
complete the development requested in the August 2007 remand.  
The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

The veteran is seeking entitlement to service connection for 
heart disease and PTSD.  

The veteran's service medical records are missing and are 
presumed to have been lost in a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri 
(NPRC).  As noted by the Court in its November 2006 Order, 
when the veteran's service medical records are missing, VA's 
duty to assist includes exploring alternatives to the missing 
service medical records.  See Washington v. Nicholson, 19 
Vet.App. 362 (2005).  

In the Board's August 2007 remand it was requested that 
efforts be made to obtain the veteran's service personnel 
records.  Available records have been obtained and added to 
the veteran's claims folder.  A review of those records show 
that they provide some new information; specifically, they 
document the veteran's presence in Europe in the fall of 1951 
through 1952 and show sick call reports in March 1951 and 
April 1951.     

Since the remand, new medical treatment records have been 
added to the claims folder.  These records include treatment 
for the claimed conditions.  

Additionally, in October 2007, the veteran provided VA with a 
description of his claimed PTSD stressor which  included a 
date of the event, the name of the alleged attacker, the 
location of the event and the veteran's unit of assignment.  

The veteran has not waived RO consideration of any of the 
newly received evidence.  See 38 C.F.R. § 20.1304 (2007).  
Under these circumstances, readjudication by the agency of 
original jurisdiction is warranted.    

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any development which it 
deems to be necessary, VBA should 
readjudicate the veteran's claims of 
entitlement to service connection for 
asthma and entitlement to service 
connection for heart disease and PTSD, 
with consideration of all additionally 
received evidence. If the benefits sought 
on appeal remain denied, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.   
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

